DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed on 5/19/2021 have been fully considered but are moot in view of the new ground(s) of rejection.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 4-6, 8-13, 15, and 17-22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Knight et al. (20170115102 – “Knight”).
Knight discloses a perforating gun, comprising:
Re claim 1:

Re claim 2, the plurality of perforating modules are rotationally (via thread 208, i.e., figs. 3-4) locked together.  
Re claim 4, the charge tube assembly 140 of each of the plurality of perforating modules 100 comprises an individually addressable switch assembly 200 (i.e., pgh. 22, “each perforating gun assembly 100 comprises a perforating tool 110 and one or more switch subs 200”) configured to selectably fire the shaped charge (i.e., pgh. 27, “switch subs 200 are configured to pass signals between the multiple perforating tools 110 of tool string 20 and to control the detonation of the shaped charges 316 housed in each perforating tool 110”).
Re claim 5, the charge tube assembly 140 of each of the plurality of perforating modules 100 comprises a charge tube 140 receiving the shaped charge 316, a first endplate (upper 150) coupled to a first end of the charge tube 140, and a second endplate (lower 150) coupled to the second end of the charge tube 140, wherein the switch assembly 200 is coupled to the second endplate (i.e., fig. 4).  

Re claim 8, a first pressure bulkhead (pressure/weight of upper switch 200, i.e., figs. 4, 1) receivable in the outer sleeve 10 (i.e., fig. 1) and connectable to a first of the plurality of perforating modules 100, wherein the first pressure bulkhead is configured to electrically connect (i.e., pgh. 22, “the switch subs 200 of perforating gun assemblies 100 include an electrical conductor and switch generally configured to allow for the passage of an electrical signal to perforating tool”, pgh. 27, “switch subs 200 are configured to pass signals between the multiple perforating tools 110”) to the first of the plurality of perforating modules 100 when the first pressure bulkhead is connected to the first of the plurality of perforating modules 100; and 
a second pressure bulkhead (pressure/weight of lower switch 200, i.e., figs. 4, 1) receivable in the outer sleeve 10 (i.e., fog. 1) and connectable to a second of the plurality of perforating modules100, wherein the second pressure bulkhead is configured to electrically connect (i.e., pgh. 22, “the switch subs 200 of perforating gun assemblies 100 include an electrical conductor and switch generally configured to allow for the passage of an electrical signal to perforating tool”, pgh. 27, “switch subs 200 are configured to pass signals between the multiple perforating tools 110”) to the second of the plurality of perforating modules 100 when the second pressure bulkhead is connected to the second of the plurality of perforating modules 100.  

Knight discloses a perforating gun, comprising:
Re claim 10:
an outer sleeve 10 comprising a central passage 4 (i.e., fig. 1); and a plurality of separate perforating modules 100 receivable in the central passage of the outer sleeve 10, wherein each of the plurality of perforating modules 100 comprises a shaped charge 316 (i.e., fig. 5) and an individually addressable electrical switch assembly 200 (i.e., pgh. 22, “each perforating gun assembly 100 comprises a perforating tool 110 and one or more switch subs 200”, pgh. 22, “the switch subs 200 of perforating gun assemblies 100 include an electrical conductor and switch generally configured to allow for the passage of an electrical signal to perforating tool”) configured to selectably fire the shaped charge response to receiving a firing signal addressed to the electrical switch assembly (i.e., pgh. 27, “switch subs 200 are configured to pass signals between the multiple perforating tools 110 of tool string 20 and to control the detonation of the shaped charges 316 housed in each perforating tool 110”). 
Re claim 11, each of the plurality of perforating modules 100 comprises a carrier 112 and a charge tube assembly 140 (i.e., fig. 2, pgh. 25, “carrier”, “charge tube”) 
Re claim 12, the charge tube assembly 140 of each of the plurality of perforating modules 100 comprises a charge tube 140 receiving the shaped charge 316, a first endplate (upper 150) coupled to a first end of the charge tube 140, and a second endplate (lower 150) coupled to the second end of the charge tube 140, wherein the switch assembly 200 is coupled to the second endplate (i.e., fig. 4).  
Re claim 13, the second endplate (lower 150) of the charge tube assembly 140 of each of the plurality of perforating modules 100 comprises a detonator 314 holder comprising a receptacle 144 (i.e., fig. 5) which receives a detonator 314 coupled (through detonator chamber 202a of switch 200, i.e., fig. 4) to the switch assembly, wherein the detonator 314 extends into the charge tube 140 (i.e., fig. 5).  
Re claim 15, the plurality of perforating modules are rotationally (via thread 208, i.e., figs. 3-4) locked together.  
Re claim 17, a first pressure bulkhead (pressure/weight of upper switch 200, i.e., figs. 4, 1) receivable in the outer sleeve 10 (i.e., fig. 1) and connectable to a first of the plurality of perforating modules 100, wherein the first pressure bulkhead is configured to electrically connect (i.e., pgh. 22, “the switch subs 200 of perforating gun assemblies 100 include an electrical conductor and switch generally configured to allow for the passage of an electrical signal to perforating tool”, pgh. 27, “switch subs 200 are configured to pass signals between the multiple perforating tools 110”) to the first of the plurality of perforating modules 100 when the first pressure bulkhead is connected to the first of the plurality of perforating modules 100; and 

Re claim 18, the perforating module 100 is isolated from a load path (load of formation 6 that has vertical length, i.e., fig.1 and fig. 1 depicts the module 100 not connected to the formation- isolated) extending from a first end (top) of the outer sleeve 10 to a second end (bottom) of the outer sleeve 100, the load path being associated with an axially directed compressive or tensile load (the formation 6 puts pressure on the sleeve 10 horizontally) applied to the first end and the second end of the outer sleeve 10.  
Knight discloses a perforating gun, comprising:
Re claim 19: 
an outer sleeve 10 comprising a central passage 4 (i.e., fig. 1); and a perforating module 100 receivable in the central passage of the outer sleeve, wherein the perforating module 100 comprises, a carrier 112 (i.e., figs. 2, pgh. 25, “carrier”) having a central axis extending parallel a central axis of the outer sleeve 10, and a shaped charge 316 (i.e., fig. 5, pgh. 32, “shape charge”) received (via charge tube 140, i.e., fig. 
Re claim 20, the perforating module 100 is isolated from a load path (load of formation 6 that has vertical length, i.e., fig.1 and fig. 1 depicts the module 100 not connected to the formation- isolated) extending from a first end (top) of the outer sleeve 10 to a second end (bottom) of the outer sleeve 100, the load path being associated with an axially directed compressive or tensile load (the formation 6 puts pressure on the sleeve 10 horizontally) applied to the first end and the second end of the outer sleeve 10.  
Re claim 21, the perforating module 100 comprises a charge tube assembly 140 received in the carrier 112 (i.e., fig. 4), wherein the charge tube assembly 140 comprises the shaped charge 316 (i.e., fig. 5).  
Re claim 22, a plurality of the perforating modules 100 receivable in the central passage of the outer sleeve 10, wherein each of the plurality of perforating modules 100 comprises an individually addressable switch assembly 200 (i.e., pgh. 22, “each perforating gun assembly 100 comprises a perforating tool 110 and one or more switch subs 200”) configured to selectably fire the shaped charge (i.e., pgh. 27, “switch subs 200 are configured to pass signals between the multiple perforating tools 110 of tool .

Allowable Subject Matter
Claims 3, 7, 14, and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YONG-SUK (PHILIP) RO whose telephone number is (571)270-5466.  The examiner can normally be reached on Monday-Friday 8:00-4:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Moorad can be reached on 571-270-3436.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YONG-SUK (PHILIP) RO/           Primary Examiner, Art Unit 3676